DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brett J. Rosen on October 14, 2021.
The application has been amended as follows: 
Please cancel claims 10 and 11.

Allowable Subject Matter
Claims 1-3, 5-6 allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, allowability is based in part with the prior art of reco an energy storage unit for a motor vehicle, comprising amongst other features, an indicator unit, connected to the evaluation unit, for visually depicting the operational status of the energy store, the indicator unit having a color zone that irreversibly changed color when the evaluation unit ascertains a lack of operational status of the energy 
Regarding dependent claims 2-3, 5-6 and 8-9 allowability is based on their dependencies from independent claim 1. 
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716. The examiner can normally be reached M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858